


Exhibit 10.3
March 12, 2015


Mr. Keith J. Sullivan 


RE: Amendment to Relocation Agreement Dated February 19, 2015
 
Dear Keith:


This letter hereby amends the relocation agreement signed by you and ZELTIQ
Aesthetics, Inc. (the “Company”), dated February 19, 2015 (the “Agreement”), as
follows:


The first sentence of the Agreement shall now read:


“This letter will confirm our discussions regarding the assistance which ZELTIQ
Aesthetics, Inc. (the “Company”) will provide to you in connection with your
relocation from Arizona to the East Coast of the United States on or before
October 31, 2015:”
 
All other aspects of the Agreement shall remain unchanged. If these terms are
acceptable to you, please sign where indicated below and return one copy of this
agreement to me.


Sincerely,
 
 
 
ZELTIQ Aesthetics, Inc.
 
Agreed to and accepted:
 
 
 
 
 
/s/ Mark Foley


 
/s/ Keith Sullivan
3/12/15
Mark J. Foley
 
Keith Sullivan
Date
President & Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 





